Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In Claim 22 line 1, the phrase “an angle” has been replaced with the phrase “the angle”
In Claim 27 lines 2-3, the phrase “a respective dedicated belt drives.” has been replaced with the phrase “a respective dedicated belt drive.”

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 21, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a climber exercise machine, comprising: an upright frame connected to a base, the the right handle and the right pedal are slideably connected to the frame by engagement with a first track defined by the frame, wherein the right handle and the right pedal are slideably connected to the frame by engagement with a second track defined by the frame, wherein each of the right handle, the left handle, the right pedal, and the left pedal are coupled to a respective, dedicated belt drive for providing resistance thereto on an individual basis, a right handle sensor for sensing positioning of the right handle; a left handle sensor for sensing positioning of the left handle; a right pedal sensor for sensing positioning of the right pedal; and a left pedal sensor for sensing positioning of the left pedal.
Claims 22-33 depend either directly or indirectly from claim 21 and are allowable for all the reasons claim 21 is allowable.

 The closest prior art of record to Potts discloses a climber exercise machine (Exercise machine 10; Figure 1), comprising: an upright frame (Upright member 32; Figure 1) connected to a base (Base 12; Figure 1), the frame extending at an angle relative to the base (i.e., the frame 32 extends 90 degrees from the base); a right handle (Right handle 20; Figure 1) and a left handle (Left handle 18; Figure 1) slideably connected to the frame, the right handle moving within a first range of motion (i.e., The right handle moves to the upper and lower position of a but does not teach wherein the right handle and the right pedal are slideably connected to the frame by engagement with a first track defined by the frame, wherein the right handle and the right pedal are slideably connected to the frame by engagement with a second track defined by the frame, wherein each of the right handle, the left handle, the right pedal, and the left pedal are coupled to a respective, dedicated belt drive for providing resistance thereto on an individual basis, a right handle sensor for sensing positioning of the right handle; a left handle sensor for sensing positioning of the left handle; a right pedal sensor for sensing positioning of the right pedal; and a left pedal sensor for sensing positioning of the left pedal.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/ANDREW S LO/Primary Examiner, Art Unit 3784